DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 6-11) in the reply filed on 07 February 2022 is acknowledged.
Claims 1-5 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 February 2022.
Claim Objections
Claim 8 is objected to because of the following informalities:  
- Claim 8, “the height”, “the position”, and “the vertical alignment” should read --a height--, --a position--, and --a vertical alignment--, respectively
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, “the frame” lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US Pat. No. 2,311,042).
In regards to claim 6, Ferguson teaches a pan jig comprising: a. a frame bracket (12) defining (i) a first U-shaped cavity configured and dimensioned to at least partially receive a clamp bracket (20/24), and (ii) a second U- shaped cavity (6) in proximity to the first U-shaped cavity, said frame bracket including a first engagement member (16); and b. a clamp bracket (20/24) hingedly connected relative to the first U-shaped cavity of the frame bracket (i.e.; 24 can hingedly move via swivel; Col 2, Lines 1-3) and including a second engagement member (26), wherein the second engagement member of the clamp bracket is configured and dimensioned to semi-permanently lock with the first engagement member of the frame bracket (i.e.; via 22).
In regards to claim 7, Ferguson’s frame bracket (12) is dimensioned and capable of receiving a pan (i.e.; similar to the part held in Fig. 1).
In regards to claim 8, Ferguson teaches alignment functionality is provided, at least in part, by the frame bracket (12) governing (i) the height of the pan above a pan rail, (ii) the position of the pan relative to the frame (10), and (iii) the vertical alignment of a pan rail hole to a frame hole (e.g.; hole for 8).  See below.

    PNG
    media_image1.png
    403
    689
    media_image1.png
    Greyscale


	In regards to claim 9, Ferguson teaches the second U-shaped cavity (6) is configured and dimensioned to receive a vertical member of the frame (i.e.; beam 6 is attached to an upper end of the vertical members of 10).
	In regards to claim 10, Ferguson teaches the clamp bracket further comprises a cam assembly (i.e.; 24 is rotatable via 20) which is configured and dimensioned to receive a pan rail.  See above.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Ferguson, as discussed above, is considered the closest prior art of record.  However, Ferguson does not teach the first engagement member is a hook and the second engagement member is a lever assembly and a U-bar, wherein the U-bar is configured and dimensioned to engage the hook, and wherein the lever assembly is configured and dimensioned to semi-permanently lock the U-bar with the hook.  Furthermore, the prior art of record does not teach or suggest modifying Ferguson to include such limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for art generally related to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631